DETAILED ACTION
RESPONSE TO AMENDMENT
1.       Receipt of Applicants’ amendments and arguments/remarks filed 5/25/2022 are acknowledged. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
INFORMATION DISCLOSURE STATEMENT
2.      Information Disclosure Statement submitted 4/11/2022 is acknowledged. 

WITHDRAWN REJECTIONS
3.       Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

MAINTAINED REJECTIONS

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dayan et al. (WO 2008060878) in view of Kohler et al. (WO 2011038797), Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria” and Parsons et al. “Membrane Disruption by Antimicrobial Fatty Acids Releases Low-Molecular-Weight Proteins from Staphylococcus aureus”.
Dayan et al. (WO 2008060878) (hereinafter Dayan et al.) disclose topical compositions containing a sphingosine (sapienic acid) (abstract and claims 9-13). The amount of sphingosine may be from .0001- 5 % (para 0009 and 0012). The composition further contains antibacterial compounds (claims 1, 7, 20, 21, paras 0043 and 0050). 
	Dayan et al. does not disclose including honokiol or magnolol. 
	Kohler et al. (WO 2011038797) (hereinafter Kohler et al.) disclose using magnolol or honokiol as antibacterial agents (1st line page 1 of description). The cosmetic can be in form of deodorant (page 3). The compositions advantageously contain 0.02-10.0% by weight, more preferably 0.02-5.0% by weight, of either magnolol or honokiol, very particularly preferably 0.5-3.0% by weight, each based on the total weight of the composition. Nevertheless, the weight ratio of magnolol to honokiol. 1: 20, advantageously 1: 200, not exceed, if honokiol is the desired drug, and vice versa, the weight ratio of honokiol to magnolol. 1: 20, advantageously 1: 200, not exceed, if magnolol is the desired drug (pages 8-9). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to apply the magnolol or honokiol or small combinations as the antibacterial agents of Dayan. One would have been motivated to do so to provide effective antimicrobial that are not damaging and prevent gram positive and gram negative bacteria, mycobionts and viruses when added to the cosmetic preparations such as deodorants.  Regarding the limitation “obtainable from Magnolia spp.” it is noted that this is a product by process and the method in which the biphenol is obtained is given little patentable weight to a product. The amount of antimicrobial lipid .0001-5 % and the amount of the biphenol (i.e., magnolol) is from .02-10 % which provide for amounts and ratios  that overlap where the amount of antimicrobial may be 2.5 and the amount of biphenol can be .02 where 125 times more antimicrobial lipid is present. These overlapping ranges provide for ratios that overlap, for example 1:1 or twice as much biphenol.  The pH is taught from 4-6.5 (page 9). The amounts overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	Dayan et al. does not disclose dihydrosphingosine, phytosphingosine or palmitoleic acid. Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria” (hereinafter Fischer et al.) disclose sphingosine, dihydrosphingosine, sapienic acid or phytosphingosine all have antimicrobial activity against gram negative and gram positive bacterial. Lipids common to the skin and oral cavity, d-sphingosine, phytosphingosine, dihydrosphingosine, sapienic acid, and lauric acid, had variable antimicrobial activities for a variety of Gram-positive and Gram-negative bacteria. Fatty acids and sphingoid bases may contribute to defensive barrier functions of the skin and oral cavity and may have potential for prophylactic or therapeutic intervention in infection (conclusion last paragraph). It would have been prima facie obvious to substitute the sphingosine as in  Dayan et al. for other lipids common to the skin and oral cavity that include sapienic acid, dihydrosphingosine, phytosphingosine with a reasonable expectation of success for inhibiting gram positive and gram negative bacteria as taught by Fischer.  
Palmitoleic acid is not disclosed however, Parsons et al. “Membrane Disruption by Antimicrobial Fatty Acids Releases Low-Molecular-Weight Proteins from Staphylococcus aureus” discloses that palmitoleic acid along with sphingosine are antibacterial lipids effective against s. aureus (Table 1). It would have been prima facie obvious to substitute the sphingosine in Dayan  for other lipids common to the skin and oral cavity that palmitoleic acid with a reasonable expectation of success for providing antibacterial properties. 

5.	Claims 1-3, 5-8 16, 18 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20060014203) in view of Farwick et al. (US 2014/0309309) as evidenced by Gohil “Engineering Strategies in Microorganisms for the Enhanced Production of Squalene: Advances, Challenges and Opportunities” and Lozano-Grande et al. “Plant Sources, Extraction Methods, and Uses of Squalene”.
 	Park et al. (KR 20060014203) disclose topical compositions which contain magnolol, 0.5 % honokiol 0.5 %, and squalene 5 % ( see Table 3). The amount of antimicrobial lipid to biphenol is a range that overlaps where the antimicrobial lipid (squalene or sphingosine) are present 10x more than the magnolol or honokiol. Regarding the limitation “obtainable from Magnolia spp.” it is noted that this is a product by process and the method in which the biphenol is obtained is given little patentable weight to a product.
Park  et al. does not disclose the lipid is, for example sphingosine and does not disclose pH. 
	Farwick et al. (US 2014/0309309) (hereinafter Farwick et al.) disclose cosmetic compositions (abstract) where suitable barrier lipids include sphingosine or squalene (para 0017). The pH can be 5.5 (Table 3 and 5). It would have been within the purview of the skilled artisan to adjust the antiacne formulation to the desired pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It would have been prima facie obvious to one of ordinary skill in the art to substitute the squalene of Park et al. for sphingosine in Farwick et al. as both are art recognized as barrier lipids in cosmetics. 

6.	Claims 1 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (KR 20060014203) in view of Farwick et al. (US 2014/0309309) as evidenced by Gohil “Engineering Strategies in Microorganisms for the Enhanced Production of Squalene: Advances, Challenges and Opportunities” and Lozano-Grande et al. “Plant Sources, Extraction Methods, and Uses of Squalene” as applied to claims1-3, 5-8 16, 18 and 20    above, and further in view off Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria”. 
	The modified Park et al. has been discussed supra and one of ordinary skill in the art would be motivated to substitute the squalene for Sphingosine as taught by Farwick. The combination does not disclose dihydrosphingosine, sapienic acid or phytosphingosine. Fischer et al. “Antibacterial Activity of Sphingoid Bases and Fatty Acids against Gram-Positive and Gram-Negative Bacteria” (hereinafter Fischer et al.) disclose sphingosine, dihydrosphingosine, sapienic acid or phytosphingosine all have antimicrobial activity against gram negative and gram positive bacterial. Lipids common to the skin and oral cavity, d-sphingosine, phytosphingosine, dihydrosphingosine, sapienic acid, and lauric acid, had variable antimicrobial activities for a variety of Gram-positive and Gram-negative bacteria. Fatty acids and sphingoid bases may contribute to defensive barrier functions of the skin and oral cavity and may have potential for prophylactic or therapeutic intervention in infection (conclusion last paragraph). It would have been prima facie obvious to substitute the sphingosine as made obvious by the combination of Park and Farwick for other lipids common to the skin and oral cavity that include sapienic acid, dihydrosphingosine, phytosphingosine with a reasonable expectation of success for inhibiting gram positive and gram negative bacteria as taught by Fischer.  	

RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. Applicants argue that the present application demonstrates in the examples the existence of synergistic antimicrobial effect when combining honokiol or magnolol with the disclosed antimicrobial lipids across specified ranges of weight ratios. 
	In response, the Examiner acknowledges that the prior art does not address a synergistic relationship however, Applicants synergy is not commensurate in scope with the claims. The claims recite 0.1-10 wt % antimicrobial lipid selected from sapienic acid, sphingosine, dihydrosphingosine, phytosphingosine, 6-hydroxy phytosphingosine or palmitoleic acid and 0.01-10 wt % of magnolol or honokiol. Applicants claim for example, weight ratio of honokiol to sapienic acid of 0.25 to 1. This reads on the sapienic acid can be 0.01 % and the honokiol can be 0.01 % (weight ratio of 1) but Applicants have not shown there would be synergy at these amounts. The claims are not recited to be synergistic against M. Furfur, S. aureus or p. acnes as shown in Tables 1-6 but encompass any strain where applicants showed these three. In looking at Table 1 for example, honokiol was shown to exhibit synergy at 625-1250 ppm and the AML (e.g., sapienic acid)  625-2500 ppm which is 0.0625-0.125 and 0.0625-0.25 %. The instant claims recite 0.01 % but there is no evidence or showing using the amounts of the sapienic acid or honokiol as encompassed by the claim and demonstration of synergy for any strain. The lower amounts of sapienic acid and honokiol were demonstrated against S. aureus and P. acnes.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). The 101 rejection has been withdrawn due to the evidence of synergy in the specific amounts (Tables 1-6). The evidence of obviousness outweighs the evidence of nonobviousness because the unexpected results are not commensurate in scope with the claims. 
CORRESPONDENCE
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANAH AL-AWADI/Primary Examiner, Art Unit 1615